DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) 1, 12  and 13 recite a detection apparatus that detects a tilt of a LiDAR apparatus, a detection method for detecting a tilt of a LiDAR apparatus and a system for detecting a tilt of a LiDAR apparatus are within one of the statutory categories. However, the claims 1, 12 and 13 are directed to abstract idea based on the new guidance, 2019 Revised Patent Subject Matter Eligibility. (Step 2A, prong 1), the claims 1, 12 and 13 recites acquiring a distance image that is expressed by a detection point group that is detected by the LiDAR apparatus; acquiring surroundings information on a periphery of a traveling route of the vehicle, and determining the tilt of the LiDAR apparatus based on the acquired distance image and the acquired surroundings information is a mental data process in acquiring/gathering data, and determining the tilt of the LiDAR apparatus based on the acquired/gathered data, as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitations in mental process but for the recitation additional elements such as a LiDAR apparatus, a distance image, a surroundings information acquiring unit, a detecting unit (claim 1); a LiDAR apparatus (claim 12); a LiDAR apparatus, a processor, a non-transitory computer readable storage medium with a set of computer executable instructions stored there on the computer-readable storage medium that, in response to being read and executed by the processor (claim 13) which are insignificant extra solution of routine activities using conventional equipment, and a computer to carry out performance are routine that merely use the computer processor as a tool to perform the abstract idea (Step 2A, prong 2), it represent no more than mere instructions to apply the judicial exception on a computer. This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environmental of a computer. When considered as a whole, they do not integrate into a practical application nor include significantly more than the recited judicial exception to provide a useful in a practical application of the exception. It should be noted that because courts have made it clear that mere physicality or tangibility of an addition element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these routine activity elements and computer components do not affect this analysis (October, 2019 Update). In step 2B, as discussed respect to step 2A (prong 2), the additional elements in the claim amount to no more than mere data gathering/acquiring data for intended use in determining operation step which is form of insignificant extra solution routine activity in simply acting on a vehicle without significantly more than the recited judicial exception. The same conclusion is reached in step 2B. Therefore, they cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.  
 	When considered separated and in combination, nothing in the claim add significantly more than the abstract idea. The claims are ineligible.
 	Dependent claims 2-6 and 8-10, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent operations recite limitations are in concept of mental processes in form of comparing, observing without significantly more operation to provide a useful safety in a practical application. Therefore, they do not integrate the abstract idea into a practical application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1, 12 and 13, the claims recite “a detecting unit that determining the tilt of the LiDAR apparatus based on the acquired distance image and the acquired surroundings information” is un clear because a detecting unit is just a tool, there is no technical performance operation to define on how the tilt of the LiDAR apparatus can be determined based on the acquired distance image and the acquired surrounding information at all, they cannot based on themselves. 
 	Applicant is respectfully reminded that the present claimed invention is not a broad claim, but it is unclear and indefinite. The examiner notes that although the limitations are read in light of the specification, limitations from the specification are not imported into the claims (In re Morris, 44 USPQ 2d 1023 (Fed. Cir. 1997).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  ---determining a target object of interest, detecting angle of the target object of interest in vertical direction of the vehicle in surroundings information and distance information, notifying an occupant of the vehicle in response to the determined tilt of the LiDAR apparatus exceeding a first threshold range, and enabling the vehicle to stop autonomous driving the vehicle in response to the determined tilt of the LiDAR apparatus exceeding a second threshold range.     
Dependent claims 2-11 are rejected based on the rejection of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jiang et al (US 20210094550).
With respect to claim 1, Jiang et al teach a detection apparatus that detects a tilt of  LiDAR apparatus that is mounted to a vehicle (figures 2, 4, 5 with camera 506 and LiDAR 508 corresponding to camera 211 and LiDAR unit 215 in figure 2), the detection apparatus comprising: a distance image acquiring unit that acquires a distance image that is expressly by a detection point group (point cloud data) that is detected by the LiDAR apparatus (figures 2, 5, pars 0020, 0049-0050); a surrounding information acquiring unit that acquires surroundings information on a periphery of a travelling route of the vehicle (figures 2, 5, pars 0020, 0049-0050); and a detecting unit that determines the tilt of the LiDAR apparatus based on the acquired distance image and the acquired surroundings information ( figures 2, 4 and 5, pars 0048-0050). 
With respect to claims 12 and 13, the claimed invention having features that similar to the claim 1 above, therefore, the claims 12 and 13 are rejected by the same reasons and references cited as indicated the rejection of the claim 1 above (noted that computer components in claim 13 is disclosed in figure 8, pars 0056-0057).

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101 as set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2857